NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                         FILED
                            FOR THE NINTH CIRCUIT                          SEP 03 2015

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

DANIEL GODOY-RAMIREZ, AKA                        No. 12-71930
Daniel Godoy,
                                                 Agency No. A200-154-187
              Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                       Argued and Submitted March 6, 2015
                              Pasadena, California

Before: PREGERSON, PARKER**, and NGUYEN, Circuit Judges.

      Daniel Godoy-Ramirez, a transgender woman who uses the name Daniella,

petitions for review of a Board of Immigration Appeals (BIA) decision affirming

the denial of her applications for asylum, withholding of removal, and relief under


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
            The Honorable Barrington D. Parker, Jr., Senior Circuit Judge for the
U.S. Court of Appeals for the Second Circuit, sitting by designation.
Article 3 of the Convention Against Torture (CAT).1 We have jurisdiction under 8

U.S.C. § 1252 and grant the petition.

      1. Godoy-Ramirez claims that the immigration judge (IJ) violated her Fifth

Amendment Due Process rights by failing to explain the changed circumstances

exception to the one-year filing deadline for asylum applications. Though Godoy-

Ramirez’s argument to the BIA on this point was underdeveloped, her argument

contained “reasoning sufficient to put the BIA on notice that it was called on to

decide the issue.” Young v. Holder, 697 F.3d 976, 982 (9th Cir. 2012) (en banc);

abrogated in part on other grounds by Almanza-Arenas v. Holder, 771 F.3d 1184

(9th Cir. 2014), reh’g en banc granted, 785 F.3d 366 (9th Cir. 2015). Thus, we

find that she exhausted this claim. Reviewing her claim on the merits, we agree

that the IJ violated her Due Process rights by failing to provide her with a full and

fair hearing. “[T]he IJ must adequately explain the hearing procedures to the

alien,” and such a duty is heightened “when the alien appears pro se.” Agyeman v.

INS, 296 F.3d 871, 877 (9th Cir. 2002). The IJ did not explain to Godoy-Ramirez,

who appeared pro se, that she had filed her asylum application late or that she

could argue that she qualified for an exception to the deadline. This failure

      1
        The BIA opinion refers to the petitioner using male pronouns, which is
consistent with references to the petitioner in her briefing before the BIA. Because
her briefs before our court employ female pronouns, we do so as well.

                                           2
prejudiced Godoy-Ramirez because the record contains significant facts that

suggest her possible eligibility for such an exception, including being thrown out

of her home for being transgender, the time she spent living on the streets, and her

young age at the time of removal proceedings. The IJ failed in her “obligat[ion] to

fully develop the record” by not exploring how these facts might have qualified

Godoy-Ramirez for an exception to the filing deadline. Jacinto v. INS, 208 F.3d

725, 734 (9th Cir. 2000). On remand, Godoy-Ramirez must be provided the

opportunity to argue that she is eligible for such an exception.2

      2. The BIA committed legal error when denying Godoy-Ramirez’s

application for withholding of removal, and the agency’s conclusion that she did

not suffer past persecution in Mexico is not supported by substantial evidence.

First, the BIA ignored direct evidence that Godoy-Ramirez was raped on account

of her transgender identity and presumed homosexuality. Words used by a

persecutor during an attack are highly indicative of a persecutor’s motive, and such

“motivation should not be questioned when the persecutors specifically articulate

their reason for attacking a victim.” Li v. Holder, 559 F.3d 1096, 1111-12 (9th Cir.



      2
         Godoy-Ramirez also argues that the record conclusively shows she is
eligible for an exception to the filing deadline. She did not raise this argument
before the BIA, however, and thus we lack jurisdiction to consider it. See Abebe v.
Mukasey, 554 F.3d 1203, 1208 (9th Cir. 2009).

                                           3
2009). The BIA failed to acknowledge that Godoy-Ramirez’s rapist repeatedly

used homophobic, derogatory language while raping her. See also Boer-Sedano v.

Gonzales, 418 F.3d 1082, 1089 (9th Cir. 2005) (“[T]he officer’s words during the

assaults make clear that he was motivated by [petitioner]’s sexuality.”). Second,

the BIA erred by failing to consider the rape, physical abuse, harassment, and

threats suffered by Godoy-Ramirez cumulatively. See Krotova v. Gonzales, 416

F.3d 1080, 1084 (9th Cir. 2005) (noting that the agency should look to “the

cumulative effect of all the incidents a petitioner has suffered”) (quoting Korablina

v. INS, 158 F.3d 1038, 1044 (9th Cir. 1998)). The BIA also ignored record

evidence of the government’s indifference to harms suffered by the transgender

community, including police inaction in the face of threats to Godoy-Ramirez

herself. Because a finding of past persecution creates a presumption of future

persecution, see 8 C.F.R. § 208.13(b)(1), such errors require that we grant the

petition and remand for further analysis of Godoy-Ramirez’s application for

withholding of removal.

      3. The BIA also committed legal error in denying Godoy-Ramirez’s

application for CAT relief. Though the BIA need not cite every piece of evidence

supporting an applicant’s claim, “where potentially dispositive testimony and

documentary evidence is submitted, the BIA must give reasoned consideration to


                                          4
that evidence.” Cole v. Holder, 659 F.3d 762, 772 (9th Cir. 2011). Here, the

agency summarily dismissed Godoy-Ramirez’s claim of CAT relief without

considering significant record evidence showing the persecution and torture of

transgender women in Mexico. “[T]he BIA neither asserted that it had considered

all of the evidence nor evidenced in its opinion reasoned consideration” of such

evidence, id. at 772, nor did it undertake an “individualized consideration” of how

country conditions would affect Godoy-Ramirez as a transgender woman, Nuru v.

Gonzales, 404 F.3d 1207, 1218 n.6 (9th Cir. 2005). “[T]he proper course of action

is to remand with instructions that the BIA reconsider [the petitioner]’s CAT claim

in light of the” country conditions evidence in the record. Aguilar-Ramos v.

Holder, 594 F.3d 701, 705 (9th Cir. 2010), citing INS v. Ventura, 537 U.S. 12, 16

(2002) (per curiam).

      Therefore, we GRANT the petition in part and REMAND to the BIA for

further proceedings consistent with this disposition. The panel retains jurisdiction

over any future appeals.

PETITION GRANTED AND REMANDED IN PART, DISMISSED IN

PART.




                                          5